DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                          STEPHEN J. BYERS,
                              Appellant,

                                     v.

                   ANTIQUERS AERODROME, INC.,
                            Appellee.

                               No. 4D20-1198

                               [April 1, 2021]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Janis Brustares Keyser, Judge; L.T. Case No. 50-2015-CA-
000108-XXXX-MB.

    Robert L. Shearin of the Law Offices of Robert L. Shearin, Boca Raton,
for appellant.

   Kenneth E. Zeilberger of Backer Aboud Poliakoff & Foelster, LLP, Boca
Raton, for appellee.

PER CURIAM.

   Affirmed.

WARNER, MAY and DAMOORGIAN, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.